Citation Nr: 1226800	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  10-38 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to a service-connected left foot scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel

INTRODUCTION

The Veteran had active military service from February 1946 to March 1947 and from September 1950 to June 1952.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

A Travel Board hearing was held at the RO in April 2011 before the undersigned Acting Veterans Law Judge (AVLJ) and a copy of the hearing transcript has been added to the record. 

A Veterans Law Judge (VLJ) who conducts a hearing must fulfill the following two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2) (2011); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the AVLJ noted the basis of the prior determination and the element of the claim that was lacking to substantiate the claim for benefits.  The AVLJ specifically noted the issue as whether new and material evidence has been received to reopen a claim of service connection for a low back disability, including as secondary to a service-connected left foot scar.  The representative and the AVLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the AVLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The representative specifically asked the Veteran about continuity of his low back symptomatology since his active military service, and how his service-connected left foot scar had affected his low back disorder. 

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  The Veteran's representative and the AVLJ asked questions to draw out the evidence that related the Veteran's low back disorder to his active military service, including as secondary to a service-connected left foot scar, the only element of the claim in question.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

The issues of entitlement to service connection for a right hip and a right leg disorder and the issue of entitlement to a disability rating greater than 30 percent for depressive disorder have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues and they are referred to the AOJ for appropriate action.

In July 2011, the Board reopened the previously denied service connection claim, and then remanded the matter to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that an additional remand is warranted to obtain addendum opinions from the VA and private examiner.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Additionally, service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  In making its determination, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  

The Veteran alleges, in part, that his lumbar spine disorder was caused or aggravated by his service-connected left foot scar.  

In a January 1977 medical opinion, Dr. HB, a private physician, stated that due to the Veteran's constant misery of the left foot, he had been shifting his weight to the right side, which causes his base plane to become unlevel, which in turn, is throwing his back out of line and adding to his misery.  Dr. HB noted that he had been treating the Veteran for 25 years, i.e. since service discharge.  

VA medical records show that in December 2002, the Veteran sustained multiple falls as a result of being on crutches following surgery for his left foot scar.  At an August 2005 VA podiatry examination, the VA examiner opined that he could attribute aggravation of the lower back pain to injuries (falls) sustained to his back while using crutches, immediately following his left foot surgery in October 2002.

At an August 2005 VA physiatry examination, the VA examiner noted that there was scoliosis in the thoracolumbar and lumbosacral area with concavity to the right side of the thoracolumbar area and left side in the lumbosacral area; however, when the Veteran bent over, no scoliosis was observed.  A leg length discrepancy was observed.  The examiner stated that it was not possible to determine the causal relationship of the left foot scar to the present complaints of lower back without mere speculation.  The examiner stated that the degenerative changes were minimal and were thus more related to his advancing age and that the functional scoliosis was due to leg length discrepancy, which was more of a structural discrepancy rather than posture.  The examiner also stated that the Veteran could have increased lower back pain, degenerative changes of the lumbosacral spine, and scoliosis due to the leg length discrepancy which is not associated with the left foot scar.  The examiner also noted, however, that depending on the level of severity of pain and deformity of the foot the Veteran may have difficulties bearing weight on the left lower extremity which could also contribute to the aggravation caused by other conditions.  The minimal degenerative changes evidenced by X-rays and the physical examination findings did not correlate with the chronic painful left foot scar that has been present for 53 years.

In an October 2005 addendum, a VA examiner opined that the Veteran had lumbar spine degenerative changes prior to the October 2002 fall, but noted that the fall in October 2002 after surgery of left foot could have caused lower back pain, but because there was no continued pain after the fall, it was less likely than not that the Veteran's current back disorder was caused by, or the result of, his left foot disability.

Following a July 2008 VA examination, it was the VA examiner's opinion that the Veteran's current back disorder was not related to his in-service treatment in 1946 and 1952.  Significantly, the VA examiner reasoned that these were two periods of separate treatment related to a back strain, and that the Veteran did not have continued back treatment or complaints of back pain during his active military service or immediately thereafter.  The examiner then noted that the Veteran's 1952 service separation examination report showed normal lower extremities and a normal spine without any complaints of back pain.  

In a January 2010 letter, Dr. SP, the Veteran's private physician, stated that the Veteran had sustained injuries to his left foot during his active military service, which required him to shift his weight to his right side since his active military service.  Dr. SP determined that this weight shift resulted in chronic pain and numbness in his right leg and lower back.  Dr. S.P. based this conclusion on the X-rays, which showed significant facet joint narrowing and sclerosis of the lower lumbar area which was consistent with the Veteran shifting his weight to the right.  Dr. SP noted that this would wear out those joint areas and cause inflammation and significant discomfort.  Dr. SP concluded that the Veteran's low back disorder was related to his service-connected left foot injury. 

A March 2010 VA examination was provided to the Veteran.  After examining the Veteran, eliciting a medical history from the Veteran, and reviewing the claims file, the VA examiner provided an opinion that the low back disorder was not caused by, related to, or aggravated by, his service-connected left foot scar.  The VA examiner stated that if the Veteran's left foot had been normal and never injured, he still would have had his current low back disorder as currently evident.

In September 2010 and April 2011 statements, Dr. SP opined that the Veteran's current low back disorder was a direct result of his in-service injury.  Dr. SP stated that the Veteran sustained injuries to his left foot during his active military service, which left scar tissue in that foot that was like a rock in the shoe.  This scar required the Veteran to shift his weight to the right resulting in pressure to the nerves, bones, and discs in his back - which would not have occurred if he had not been injured.  Dr. SP found that this led to degeneration of muscles/discs/bone and nerves and resulted in permanent damage and disability.  

A July 2011 VA addendum medical opinion was obtained.  Following a review of the claims file, to include the prior medical opinions of record, the VA examiner determined that the Veteran's current low back disorder was not caused by or related to, was not the result of, and was not aggravated by his service-connected left foot scar.  The VA examiner stated that if the Veteran's left foot had never been injured and had never required surgery (i.e., was normal), the Veteran would likely still have his current low back disorder, as currently evident.  The VA examiner reasoned that the current findings, as noted at the recent VA examination of the Veteran's spine in March 2010, were appropriate age-related findings.  

Although extensive medical opinions have thus far been obtained, the Board finds that additional opinions are required.  First, the VA examiner stated that the Veteran would still have had his back disorder if he'd never had the left foot disorder.  But this does not support the conclusion that there was no aggravation.  Second, the Veteran's private physician did not provide an opinion regarding aggravation.  Such an opinion should be attempted to be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC should also inform the Veteran that he can also provide alternative forms of evidence.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  The AMC must request that the Veteran provide authorization to contact Dr. SP in order to obtain a medical opinion regarding aggravation.  Subsequently, and after securing the proper authorizations where necessary, the AMC must make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  If appropriate authorization is provided, the AMC must contact Dr. SP and request the following opinion be provided:  is it at least as likely as not (i.e., probability of 50 percent or more) that the Veteran's current lumbar spine disabilities are aggravated by his service-connected left foot disability, to include the fall on crutches after his surgery; and if so, what is the approximate baseline level of severity of the disability before the onset of aggravation. 

All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file by the AMC.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; and (c) describe any further action to be taken by the AMC with respect to the claim.  The Veteran must then be given an opportunity to respond.

3.  After any additional records are associated with the claims file, request an opinion from a VA examiner, other than the examiner who provided the 2011 addendum opinion.  If the examiner determines that a new examination is required, one must be conducted.  The claims folder, including a copy of this remand, must be made available to the examiner.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  The examiner must provide an opinion, in light of prior examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or more probability) that the Veteran's back disabilities were aggravated by his service-connected left foot disability.  If so, the examiner must provide the approximate baseline level of severity of the disability before the onset of aggravation. 

4.  Review the report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  


5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



